PER CURIAM.
It appearing that the decision of the Board of Tax Appeals now sought to be reviewed is one upon a disputed issue of fact and that the finding of the Board is sustained by substantial evidence; and
It further appearing that there is no other issue now open to review since the taxpayer acquiesced in a former opinion of the Board without taking a cross-appeal therefrom; now, therefore:
It is hereby ordered that the decision of the Board be and it is hereby affirmed for the reasons stated in the memorandum opinion of the Board.